 

 

 

IN THE UNITED sTATEs DISTRICT coURT ~ ' -
FOR THE soUTHERN DISTRICT 0F GEORGIA 0 _
DUBLIN DIvIsIoN 2 lgFEB 20 PH {" m

THOMAS W. SIKES,

 

Plaintiff,
CV 316-074
v.

UNITED STATES DEPARTMENT OF
THE NAVY,

>("X'X->i->P>P>+!i->(->P

Defendant.

O R D E R

On January 2, 2019, this Court granted a motion for summary
judgment filed by Defendant United States Department of the Navy
(“the Navy”) following remand from the Eleventh Circuit Court of
Appeals. At the conclusion of the Order of January 2, 2019, the
Court noted the “unusual circumstance” wherein the Navy had
prevailed on its motion, but Plaintiff Thomas W. Sikes had obtained
the relief he sought under the Freedom of Information Act
(“FOIA”).1 Given that posture, the Court announced that Plaintiff
was entitled to an award of costs and attorney's fees pursuant to
Federal Rule of Civil Procedure 54(d) and FOIA, 5 U.S.C. §
552(a)(4)(E). Plaintiff and his appellate counsel were then

invited to submit a bill of costs and request for attorney's fees,

 

l 5 U.S.C. § 552 et seq.

 

 

 

and the Navy was afforded fourteen days thereafter to file any
objections.

Plaintiff filed a pro se bill of costs on January 24, 2019.
Plaintiff's appellate counsel filed an application for the award
of attorney's fees on January 23, 2019.2 The Navy has now filed a
timely motion for reconsideration of that part of the Court's Order
of January 2, 2019, that awarded attorney's fees and costs. The
Court resolves the matter as follows.

The Navy’s primary complaint in its motion for
reconsideration is that it did not have prior notice that the Court
was considering an award of fees and costs, and therefore, it did
not have an opportunity to be heard on the matter.3

Rule 54(d)(1) provides that costs may only be awarded against
the United States “to the extent allowed by law.” FOIA allows an
award of “litigation costs reasonably incurred” to a “complainant
[who] has substantially prevailed.” 5 U.S.C. § 552(A)(4)(e)(l).
Attorney's fees may be awarded to an FOIA complainant pursuant to
both Rule 54(d)(2) and FOIA, 5 U.S.C. § 552(A)(4)(e)(l) (“The court

may assess against the United States reasonable attorney fees

 

2 While the attorney fee application was filed by John M. Hamrick, Esq. of
Holland & Knight, LLP, in Atlanta, Georgia, it appears that the fees were
actually incurred by an associate in the firm, Matthew D. Friedlander, Esq.

3 The Navy Secondarily complains that Plaintiff did not seek an award of costs

and attorney's fees in his complaint or amended complaint. Rule 54 does not
contain a pleading requirement. Moreover, Plaintiff filed this action pro se;
Mr. Hamrick only represented Plaintiff on appeal. Thus, it would not be

reasonable to require Plaintiff to have sought attorney's fees prior to the
appeal.

 

 

 

incurred in any case under this section in which the complainant
has substantially prevailed.”) Thus, there is no question that
the Court may award attorney's fees and costs in the exercise of
sound discretion. That said, Rule 54(d)(2)(A) anticipates that a
claim for attorney's fees and related nontaxable expenses be made
by motion, and Rule 54(d)(2)(C) provides that “the court must, on
a party’s request, give an opportunity for adversary submissions
on the motion.” In this case, the Navy has taken the opportunity,
through its motion for reconsideration, to submit its arguments
against the award of attorney's fees and costs. To be sure, the
Navy accurately points out that although a plaintiff may be
eligible for attorney's fees and costs under FOIA, it does not
necessarily follow that the plaintiff is entitled to an award of
attorney's fees and costs.

By way of further explanation, FOIA authorizes a court to
award attorney's fees if a plaintiff “substantially prevailed” in
the lawsuit. 5 U.S.C. § 552(a)(4)(E)(i). A. plaintiff “has
substantially prevailed if [he] has obtained relief through
a judicial order.” ;d; § 552(a)(4)(E)(ii)(I). In the Order of
January 2, 2019, this Court prematurely determined that Plaintiff
is eligible for attorney's fees and costs under this FOIA standard.
The analysis did not go far enough however. In adopting binding
precedent from the Fifth Circuit, the Eleventh Circuit has directed

that

 

 

 

 

 

[e]ven where a plaintiff substantially prevails, he will

not necessarily be entitled to attorneys' fees.

Instead, the district court must look to (l) the benefit

to the public resulting from the FOIA request; (2) the

commercial benefit to the plaintiff from the request;

(3) the nature of the plaintiff's interest in the

records; (4) the reasonableness of the Government’s

justifications for nondisclosure; and (5) any other

applicable criteria “from the older body of equitable

decisions on attorneys' fees.”
ChiliViS v. SEC, 673 F.Zd 1205, 1212 n.16 (lld‘Cir. 1982) (quOted
and cited sources omitted). This analysis is yet incomplete. The
Navy's motion for reconsideration (doc. no. 67) is therefore
GRANTED, and that portion of the Order of January 2, 2019, which
determines that Plaintiff is entitled to reasonable attorney's
fees and costs is hereby VACATED.

Both Plaintiff's attorney and the Navy address the factors
listed above in their recent submissions. Nevertheless, the Court
declines to rule until convinced that all interested parties have
had the opportunity to fully address the matter. In the Court's
preliminary view, the Navy has, in its own words, “argued
forcefully against” the award of fees and costs in this case.
(Mot. for Recons., Doc. No. 67, at 3.) Moreover, the burden is
upon Plaintiff to demonstrate that he is entitled to attorney's

feeS. Abernethz V. IRS, 909 F. Supp. 1562, 1567 (N.D. Ga. 1995).

Accordingly, the Court will afford Plaintiff's counsel4 an

 

4 Plaintiff Thomas W. Sikes is not an interested party with respect to the
attorney's fees issue. Mr. Friedlander represented Mr. Sikes on appeal pro
bono. Thus, Mr. Sikes has not incurred any legal fees as a result of Mr.
Friedlander's representation. The Court will therefore not consider any pro se

4

 

 

 

opportunity to respond to the arguments against the award. of
attorney's fees and costs set forth in the Navy's motion for
reconsideration prior to ruling on the issue. Should Plaintiff's
counsel wish to avail himself of this opportunity, he must do so
within fourteen (14) days hereof. The Navy is afforded ten (10)
days thereafter to respond. The Court will then rule on the matter
of whether an award of attorney's fees and costs in this case is

appropriate.

oRDER ENTERED at Augusta, eeorgia, this clz§;j§;d§§? of

February, 2019. :

UNITED sTA¢ts DIsTRIcT JUDGE

 

 

brief submitted by Mr. Sikes on the attorney's fees issue. Mr. Sikes may rest
assured that should the Court decide to award fees and costs under FOIA, the
expenses listed on his “Bill of Costs” submitted on January 24, 2019, will be
considered.

 

l

